Apr 30 2015, 9:32 am




      ATTORNEY FOR APPELLANTS                                    ATTORNEY FOR APPELLEE
      Jeffry G. Price                                            Robert Leirer Justice
      Peru, Indiana                                              Logansport, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      William Arnold Henry                                       April 30, 2015
      and Mary Ann Henry,                                        Court of Appeals Cause No.
                                                                 09A02-1401-PL-53
      Appellants-Defendants,
                                                                 Appeal from the Cass Superior Court
              v.                                                 Lower Court Cause No.
                                                                 09D02-1203-PL-9
      Margo Liebner,                                             The Honorable Richard A.
                                                                 Maughmer, Judge
      Appellee-Plaintiff.




      Pyle, Judge.


                                         Statement of the Case
[1]   This appeal involves a dispute over a triangular parcel of farm land (“the

      triangular parcel”), measuring 1.786 acres. This triangular parcel is located in

      between parcels of land owned by Appellee-Plaintiff, Margo Liebner

      (“Liebner”), and Appellants-Defendants, William Arnold Henry (“Henry”) and

      Mary Ann Henry (“Mary Ann”) (collectively, “the Henrys”). The dispute


      Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                  Page 1 of 35
      arose because Liebner, who believed the boundary of her property was the

      northern edge of the triangular parcel, rented out the parcel for farming. After

      the Henrys disputed Liebner’s possession and use of the triangular parcel and

      claimed that they owned it, Liebner filed a complaint for declaratory judgment

      of adverse possession against the Henrys. Liebner contended that she had

      established adverse possession of the triangular parcel from March 2004, when

      she purchased her property and began possessing and using the triangular

      parcel, to September 2011, when the Henrys challenged her possession and use

      of the parcel. She tacked this seven-plus-year period onto the period that her

      predecessors in title, who were not a party to this action, possessed and used the

      triangular parcel before 2004 in order to meet the ten-year required period to

      establish adverse possession. The Henrys, however, contended that they owned

      and had title to the triangular parcel, arguing that the property description in

      their 2011 quitclaim deed encompassed the triangular parcel. The trial court

      issued a judgment order, concluding that the Henrys did not have ownership of

      or title to the triangular parcel because a non-party, Liebner’s predecessors in

      title, had acquired title to the triangular parcel via adverse possession in June

      2000, well before the Henrys had purchased their land. The trial court,

      however, did not conclude that Liebner had obtained title to the triangular

      parcel by adverse possession; instead, the trial court concluded that the non-

      party or that non-party’s heirs may have an interest in the parcel at issue.


[2]   The Henrys appeal the trial court’s judgment, and their main argument is that

      Liebner failed to show that she and her predecessors had paid taxes on the


      Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015    Page 2 of 35
      triangular parcel or complied with the adverse possession tax statute. We

      conclude that: (1) the trial court properly determined that the Henrys do not

      have title to the triangular parcel; (2) the trial court erred by concluding that the

      non-party predecessors had obtained title via adverse possession where there

      was no evidence presented regarding their payment of taxes or compliance with

      the adverse possession tax statute during the relevant ten-year period from June

      1990 to June 2000; and (3) the evidence presented supports Liebner’s claim of

      adverse possession because there is evidence regarding her and her

      predecessor’s payment of taxes or compliance with the adverse possession tax

      statute during the relevant ten-year period from September 2001 to September

      2011. Therefore, we affirm in part, reverse in part, and remand to the trial court

      to enter judgment in favor of Liebner on her adverse possession claim.


[3]   Affirmed in part, reversed in part, and remand.


                                                        Issue
[4]   Whether the trial court erred in its conclusion regarding Liebner’s adverse
      possession claim.

                                                       Facts
[5]   This appeal involves a boundary dispute over the triangular parcel, which

      consists of 1.786 acres of farm land contained in the Southeast Quarter of

      Section Five (5), Township Twenty-Eight (28) North, Range One (1) East of

      Harrison Township in Cass County. The triangular parcel is located in between

      and adjacent to Liebner’s property and the Henrys’ property. It is located

      immediately north of Liebner’s property and immediately south of the Henrys’

      Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015     Page 3 of 35
property. The undisputed description of the triangular parcel, as set forth by the

trial court in its judgment order, is as follows:


                                                *****

        2.       The [triangular] parcel is bounded on the north by a fence
                 line stipulated to have been in existence before the year
                 1990.


        3.       Contiguous to and south of the fence line, Indian Creek
                 traverses the length of the northern edge (excepting the
                 fence line) of the [triangular] parcel.


        4.       On the west, the [triangular] parcel is bounded by real
                 estate owned by another not a party to this litigation.


        5.       Liebner owns the parcel south of the [triangular] parcel.


        6.       Henry owns the parcel north of the [triangular] parcel.


        7.       The [triangular] parcel excepting the creek and fence line is
                 farm ground.


        8.       The Liebner real estate south of the [triangular] parcel is
                 farm ground.


        9.       The [triangular] parcel has no access to county road
                 frontage, in other words the [triangular] parcel is
                 landlocked.


        10.      Henry’s access to the parcel requires negotiating an
                 established fence line and crossing Indian Creek.


Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015        Page 4 of 35
               11.      Nothing separates the [triangular] parcel from Liebner’s
                        real estate.


               12.      The character of the [triangular] parcel entices one to
                        believe that the parcel is part of the Liebner real estate.


      (App. 8).1


[6]   The relevant ownership of the triangular parcel, for purposes of this appeal,

      dates back to the 1960’s. In 1962, Charles Niblock (“Niblock”) and Marguerite

      Niblock (“Marguerite”) (collectively, “the Niblocks”) purchased 160 acres of

      land in Cass County that included the triangular parcel. After they purchased

      the land, the Niblocks rented out their land, including the triangular parcel, to

      Tommy Powlen (“Powlen”) to farm.




      1
        The Henrys’ original Appellants’ Appendix did not substantially comply with Appellate Rule 50 because
      they did not include all pleadings that were necessary for resolution of the issues raised on appeal. We
      ordered the Henrys to file an Amended Appendix that fully conformed to Appellate Rule 50. Instead of
      filing an Amended Appendix, they filed an Appellants’ Supplemental Appendix that included some
      pleadings and documents that were not included in the original Appendix. The Henrys’ Supplemental
      Appendix did not fully comply with Appellate Rule 50 because they failed to include other pleadings,
      including a copy of a Pretrial Order that included stipulated testimony from David Ide, which both parties
      referred to in their appellate briefs. Thereafter, without further direction from this Court, the Henrys filed a
      Second Supplemental Appendix, which included the remainder of the pleadings that they had failed to
      include in their Supplemental Appendix. Therefore, we have three Appendices before us, and we will refer to
      the original Appendix as “(App.),” the Supplemental Appendix as “(Supp. App.),” and the Second
      Supplemental Appendix as “(Second Supp. App.).”



      Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                            Page 5 of 35
[7]    On May 16, 1990, in preparation to convey a portion of their 160-acre-parcel,

       the Niblocks had a survey conducted. This May 16, 1990 survey, which set out

       the boundaries for a 31.354-acre parcel, did not include the triangular parcel. A

       couple of weeks later, on June 5, 1990, the Niblocks had another survey

       conducted, and this June 5, 1990 survey, which set out the boundaries for a

       33.140-acre parcel, included the triangular parcel. Both surveys were recorded.


[8]    On June 8, 1990, the Niblocks conveyed 33.140 acres of their 160-acre parcel of

       land to David and Cheryl Ide (collectively “the Ides”) via a warranty deed. The

       deed incorporated by reference the boundary description as set out in the June

       5, 1990 survey.


[9]    After the Ides purchased the 33.140 acres of land from the Niblocks, Powlen

       continued to farm the Niblocks’ remaining southern 126.86-acre parcel of land.

       Powlen also continued to farm the triangular parcel and paid rent or shares to

       the Niblocks. Powlen treated the triangular parcel as part of the Niblocks’

       southern parcel. The Ides did not object to Powlen’s farming of the triangular

       parcel.


[10]   In December 1994, the Niblocks conveyed their 126.86 acres of land, via a

       quitclaim deed, to a trust with their son, John Niblock, as trustee (“Trustee”).

       The Niblocks maintained a life estate in the land and conveyed a remainder

       interest to Trustee. The deed set out that the Niblocks were conveying their

       160-acre parcel “[e]xcepting therefrom” a parcel consisting of 33.140 acres.

       (Supp. App. 62; Plaintiff’s Ex. 9 at 2). The deed set out the property boundary


       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 6 of 35
       description for this 33.140-acre parcel, which was the same description

       contained in the June 5, 1990 survey. Subsequently, in April 1996, Niblock

       died.


[11]   On May 24, 2001, the Ides conveyed 21.861 acres of their 33.140-acre parcel to

       Kenneth and Kathleen Gibbs (collectively, “the Gibbses”). The deed for this

       conveyance included a description of the triangular parcel. After the Gibbs

       purchased the 21.861 acres, Powlen continued to farm the triangular parcel and

       pay rent to the Niblocks. The Gibbses did not object to the farming of the

       triangular parcel, and they believed that the triangular parcel was owned by the

       Niblocks and that the Niblocks paid taxes on it.


[12]   Marguerite died in September 2003. Thus, at that time, the Trustee obtained

       his remainder interest in the Niblocks’ 126.86-acre parcel of land under the

       quitclaim deed. Thereafter, Powlen continued to farm this parcel of land,

       including the triangular parcel, and he paid rent to the Trustee.


[13]   In February 2004, the Trustee advertised that he was going to hold an auction

       to sell four tracts of the Niblocks’ land, which included the 126.86-acre parcel of

       land just south of the triangular parcel. The property location map included

       with the auction announcement indicated that the triangular parcel was part of

       the 126.86-acre parcel of land.


[14]   On March 15, 2004, the Trustee conveyed the 126.86-acre parcel of land to

       Liebner via a trustee’s deed. The deed incorporated by reference a property

       description, which was the same description as set forth in the Niblocks’

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 7 of 35
       quitclaim deed to when they conveyed their land to the trust in 1994.2 Prior to

       purchasing the property, Liebner visited it and saw aerial photographs of the

       land, and the photos showed that the triangular parcel was part of the property

       being sold. Thus, at the time Liebner purchased the property from the Trustee,

       she believed that the triangular parcel was part of the conveyance. Liebner

       rented out the land, including the triangular parcel, to her son-in-law, Wesley

       Woodhouse, to farm. From the time Liebner purchased the land in 2004 until

       2011, no one objected to Woodhouse’s farming of the triangular parcel.


[15]   In 2011, the Gibbses’ mortgage was foreclosed by Green Tree, LLC (“Green

       Tree”). On January 5, 2011, Green Tree obtained title to the Gibbses’ 21.861

       acres via a sheriff’s deed.


[16]   A few months later, on May 16, 2011, Green Tree conveyed the 21.861-acre

       parcel to the Henrys via a quitclaim deed. Around the Fall of 2011, Henry told




       2
         Specifically, the description in the trustee’s deed indicated that the land conveyed was a 160-acre parcel
       “[e]xcepting therefrom” a parcel consisting of 33.140 acres. (Supp. App. 70; Plaintiff’s Ex. 11 at 5). The
       deed set out the property description for this 33.140-acre parcel, which was the same description contained in
       the June 5, 1990 survey, except the description of the 33.140 acre-parcel in the trustee’s deed contains an
       apparent scrivener’s error. In their appellate briefs, the parties discuss this scrivener’s error. The property
       description attached to the trustee’s deed contained a measurement that added an additional 1,000 feet to it;
       the measurement provides that it is “1673.64” feet from “N 88-10-43 W” instead of “673.64” feet from that
       point. Compare (Supp. App. 70; Plaintiff’s Ex. 11 at 5) with (Supp. App. 62; Plaintiff’s Ex. 9 at 2). The parties
       agree that the measurement should be 673.64 feet. This scrivener’s error, however, does not affect our
       analysis regarding the title to the triangular parcel.



       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                             Page 8 of 35
Woodhouse that the triangular parcel belonged to the Henrys and said that they

denied Woodhouse’s or Liebner’s right to possession. Henry sought to have

Woodhouse pay rent to him for farming the triangular parcel, and Woodhouse

refused. The Henrys then set up survey stakes around the triangular parcel and

had a survey done. Thereafter, on September 23, 2011, the Henrys’ attorney

sent Woodhouse a letter, which provided:


        On May 16, 2011, Mr. and Mrs. Henry acquired 21.861 acres in
        the Southeast Quarter of Section 5, Township 28 North, Range 1
        East in Cass County. The property has a common address of
        9467 N 300 W.


        Subsequent to their purchase, Mr. and Mrs. Henry became aware
        that you are farming 1.6 acres of their property. A survey
        confirmed that you are trespassing on the Henry property. My
        understanding is that you and Mr. Henry have spoken about this
        matter and that you are familiar with the 1.6 acres in question.


        This letter is to inform you that further acts of trespass will not be
        tolerated. You are directed to cease and desist from entering
        upon the property of Mr. and Mrs. Henry. The Henrys will
        entertain your proposal to harvest crops from their property, but
        you must refrain from entering upon the Henry property until an
        agreement in writing is reached.


        Should you violate the directives of this letter, the Henrys intend
        to file a civil lawsuit against you for injunctive relief, damages,
        and attorney’s fees. Thank you for your attention to this matter
        and your anticipated cooperation.


(Supp. App. 10).


Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015       Page 9 of 35
[17]   Thereafter, in October 2011, Henry then contacted the Farm Services Agency

       (“FSA”) of the United States Department of Agriculture (“USDA”) and filed a

       Request for Farm Reconstitution so that the triangular parcel would be reflected

       as being part of the Henrys’ land instead of Liebner’s farm as it had been in the

       FSA records. The FSA subsequently granted Henry’s reconstitution, effective

       for the 2012 crop, and combined the triangular parcel with the Henrys’ farm for

       FSA purposes.


[18]   On March 30, 2012, Liebner filed a “Complaint for Ejectment.” (Supp. App.

       1). In her complaint, Liebner alleged that she was entitled to immediate

       possession of the triangular parcel based on adverse possession. She alleged

       that she and her predecessors in interest had had “continuous” possession of the

       parcel “since before 1983” and had “at all times believed they [had] paid all

       taxes” on the parcel. (Supp. App. 2, 3). Liebner asked the trial court to grant

       her immediate possession of the parcel.


[19]   Thereafter, the Henrys filed their answer to Liebner’s complaint. The Henrys

       also filed a counterclaim against Liebner for slander of title, alleging that

       Liebner’s “claim of ownership by acquiescence and by adverse possession was

       made with knowledge or with reckless disregard of the falsity of the claim.”

       (Second Supp. App. 7).


[20]   Subsequently, Liebner filed an amended complaint and raised two counts: (1)

       Adverse Possession/Acquiescence; and (2) Injunction. In regard to her claim

       for adverse possession, Liebner alleged that, since June 8, 1990, she and her


       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 10 of 35
       predecessors-in-interest had continuously farmed the triangular parcel and that

       there was also a reasonable belief that the property taxes had been paid by these

       parties. Liebner argued that, “[b]y operation of the doctrine of adverse

       possession[,]” Marguerite and the Trustee “became owners of the triangular

       parcel by June 8, 2000” because it was “ten years after the sale from Niblocks to

       Ides[.]” (Supp. App. 38-39). At the same time, however, she argued that

       ownership of the triangular parcel was established via adverse possession to

       additional parties at a later date. For example, she argued that the Trustee

       became owner of the triangular parcel based on the doctrine of adverse

       possession in 2004 (as this date was ten years after the Niblocks had conveyed

       the property to the Trustee via the trust deed). She also argued that she owned

       the triangular parcel “by operation of the doctrine of adverse possession,” but

       she did not specify an effective date of ownership. (Supp. App. 39). As for the

       second count of her amended complaint, Liebner sought a preliminary

       injunction so that she and her tenant farmer, Woodhouse, could have access to

       farm the triangular parcel during the pendency of the case.


[21]   The trial court held a bench trial on November 18, 2013. On the morning of

       trial, Liebner filed a trial brief, in which she argued that she sought to establish

       adverse possession by tacking her period of possession (2004-2011) onto the

       Trustee’s period of possession (1994-2004). She contended that the possession

       was “well in excess of the 10 years required.” (Second Supp. App. 28). She

       also argued that she paid all taxes that were billed to her and thought that those

       taxes included payment for the triangular parcel.


       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015    Page 11 of 35
[22]   At the beginning of the trial, the parties introduced their exhibits into evidence

       without objection. During the trial, Liebner testified that she went to look at

       the property before purchasing it and that she also looked at aerial photographs

       of it. She testified that the photographs, the tract map, and the “sale bill” or

       advertisement for the property auction showed that the triangular parcel was

       part of the tract that she had purchased. (Tr. 11).


[23]   Liebner’s husband, Michael Liebner, also testified that the aerial photographs

       showed that the triangular parcel was part of the land that Liebner was buying.

       Liebner’s husband also testified that he thought that the creek line that was

       north of the triangular parcel was the northern boundary of Liebner’s property.


[24]   Additionally, Woodhouse testified that when Liebner bought the land, he went

       out to look at the land and saw aerial photographs of it, and he testified that

       these photos showed the triangular parcel as part of her land. Woodhouse also

       looked at a plat book before Liebner purchased the property and saw that the

       triangular parcel was not part of the Niblock farm but thought that the plat

       book was inaccurate because “[p]lat books seem to follow a trend in errors.”

       (Tr. 56). He also testified that the information set forth for the auction

       indicated that the triangular parcel was part of the land to be purchased.


[25]   In regard to her payment of property taxes, Liebner testified that she had paid

       her property taxes since she purchased the property in 2004. Additionally, she

       testified that she believed that she was also paying property taxes on the

       triangular parcel.


       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 12 of 35
[26]   Liebner also called Kathleen Gibbs Brubaker (“Gibbs”) as a witness, and she

       testified about the Niblocks’ and the Trustee’s control of the triangular parcel

       and payment of taxes from 2001 to 2004. Gibbs, who purchased the 21.861

       acres of land from the Ides in 2001 that was later purchased by the Henrys,

       testified that, when she and her husband owned their property, they did not

       exercise any control over the triangular parcel and did not make any

       improvements to it. She also testified that she had assumed that her property

       ended at the fence line by the creek that was north of the triangular parcel.

       Gibbs also testified that the survey she saw when she purchased the property

       showed that her property went to the creek and fence line. Additionally, Gibbs’

       affidavit, which was entered in evidence as Plaintiff’s Exhibit 36, provided that

       she believed that the triangular parcel was “owned by Tommie Powlen’s

       landlord, who she believe[d] was named Niblock.” (Plaintiff’s Ex. 36 at 2).

       According to her affidavit, Gibbs believed that Niblock paid the taxes on the

       triangular parcel and that she and her husband did not.


[27]   Liebner also called a Cass County Deputy Assessor (“deputy assessor”) as a

       witness, and she testified that the acres contained on the property record card

       were pulled from recorded surveys and that her office did not normally conduct

       any investigation regarding the total acres listed on such cards. The deputy

       assessor also testified that Liebner’s property record card contained a notation

       of a “Legal Ditch” that indicated there was “some form of water” on the parcel.

       (Tr. 92). Additionally, the deputy assessor testified that the Henrys’ property

       record card did not indicate that they had been assessed for a ditch.


       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 13 of 35
[28]   Henry testified that he did not look at any aerial photographs before he

       purchased the 21.861 acres of land from Green Tree. He testified that when he

       purchased his property, he knew that Woodhouse was farming it, but he

       thought that the triangular parcel was part of his purchase. At the end of the

       bench trial, the trial court took the matter under advisement.


[29]   Subsequently, on November 26, 2013, the trial court entered an “Order,”

       concluding that the “Henry[s] [did] not have any ownership or title to the

       parcel.” (App. 10, 11, 13). The trial court also concluded that Liebner did not

       have title to the triangular parcel. Instead, the trial court concluded that “[b]y

       operation of adverse possession law, title to the parcel passed to Niblock ten

       years (8 June 2000) after the conveyance of Niblock to Ide” and that “Niblock

       did not convey the parcel to Liebner.”3 (App. 10, 13). In regard to the Henrys’

       slander of title claim, the trial court concluded that “Liebner wins and owes

       nothing on Henry’s counterclaim.” (App. 10, 13).


[30]   Thereafter, the Henrys filed a motion to correct error, arguing that the trial

       court’s “‘Order’ [was] not clearly, on it’s [sic] face, a judgment from which an

       appeal [could be] taken” because the Order did not contain the language of




       3
        In its Order, the trial court referred generally to “Niblock” and did not differentiate between Charles and
       Marguerite Niblock or their son, who was Trustee.

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                           Page 14 of 35
       Trial Rule 54(B) and because “the ‘Order’ suggest[ed] that a person not a party

       to the proceeding may have an interest in the real estate which is the subject of

       both parties’ pleadings and of the court’s ‘Order.’” (App. 14). The Henrys also

       argued that the trial court had erred by: (1) determining that Liebner had

       acquired the triangular parcel by adverse possession; (2) “seem[ing] to suggest”

       that Liebner had acquired the parcel by acquiescence; and (3) denying their

       counterclaim. (App. 15).


[31]   In Liebner’s response to the Henrys’ motion to correct error, she addressed the

       trial court’s reference to a non-party’s interest and asserted that:

               The suggestion by the Court that a non-party [Niblock heirs] may
               have an interest in the contested parcel is not an error and
               presents at best issues between Plaintiff Liebner and that non-
               party. Charles and Marguerite Niblock deeded their interests to a
               Trustee by the quitclaim deed dated 1995 and that Trustee
               succeeded to any rights they may have had. See Plaintiff’s
               Exhibits 9 and 11, attached. Having sold the southern tract to
               Liebner in 2004 and represent[ing] at the time of sale that it
               included the contested triangular portion [See Plaintiff’s Exhibit
               10 attached] that Trustee is now estopped to deny that any
               interest he might have had then by virtue of adverse possession or
               acquiescence was retained by him.


       (Supp. App. 83-84) (all brackets except “[ing]” bracket included in original).




       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 15 of 35
[32]   On January 16, 2014, the trial court held a hearing on the Henrys’ motion to

       correct error.4 That same day, the trial court entered a “Final Judgment and

       Order.” (App. 8). This order was exactly the same as the November 26th

       “Order” except its title. The trial court noted that this order should be entered

       Nunc Pro Tunc to 26 November 2013.” (App. 10).5 The Henrys now appeal.


                                                          Decision
[33]   The Henrys appeal following the trial court’s apparent denial of their motion to

       correct error. “We review a trial court’s denial of [a] motion to correct error for

       an abuse of discretion, reversing only where the trial court’s judgment is clearly

       against the logic and effect of the facts and circumstances before it or where the

       trial court errs on a matter of law.” Perkinson v. Perkinson, 989 N.E.2d 758, 761

       (Ind. 2013).


[34]   Additionally, here, the trial court entered findings and conclusions sua sponte

       following a bench trial.

                  In the appellate review of claims tried without a jury, the findings
                  and judgment are not to be set aside unless clearly erroneous, and
                  due regard is to be given to the trial court’s ability to assess the




       4
           The Henrys did not request that this hearing be transcribed; thus, it is not part of the record on appeal.
       5
           The trial court did not issue a separate order denying the Henrys’ motion to correct error.

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                               Page 16 of 35
               credibility of the witnesses. A judgment will be clearly erroneous
               when there is no evidence supporting the findings or the findings
               fail to support the judgment, and when the trial court applies the
               wrong legal standard to properly found facts. While findings of
               fact are reviewed under the clearly erroneous standard, appellate
               courts do not defer to conclusions of law, which are reviewed de
               novo. Where cases present mixed issues of fact and law, we have
               described the review as applying an abuse of discretion standard.
               In the event the trial court mischaracterizes findings as
               conclusions or vice versa, we look past these labels to the
               substance of the judgment. In order to determine that a finding
               or conclusion is clearly erroneous, an appellate court’s review of
               the evidence must leave it with the firm conviction that a mistake
               has been made.


       Fraley v. Minger, 829 N.E.2d 476, 482 (Ind. 2005) (internal citations and

       quotation marks omitted). “A trial court’s findings control only the issues they

       cover, and we will apply a general judgment standard to any issues about which

       the court did not make findings.” Piles v. Gosman, 851 N.E.2d 1009, 1012 (Ind.

       Ct. App. 2006). “‘We may affirm a general judgment based on any legal theory

       supported by the evidence.’” Id. (quoting Zambrana v. Armenta, 819 N.E.2d

       881, 886 (Ind. Ct. App. 2004), reh’g denied, trans. denied).


[35]   The Henrys argue that the trial court erred by entering judgment against them

       on Liebner’s adverse possession claim. They do not, however, appeal the




       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 17 of 35
       denial of their slander of title counterclaim.6 Thus, we will turn our attention to

       their challenge regarding adverse possession.


       Adverse Possession

[36]   The doctrine of adverse possession is one that “entitles a person without title to

       obtain ownership to a parcel of land upon clear and convincing proof of

       control, intent, notice, and duration[.]”7 Fraley, 829 N.E.2d at 486. The Fraley

       Court summarized these required elements as follows:


                (1) Control—The claimant must exercise a degree of use and
                control over the parcel that is normal and customary considering
                the characteristics of the land (reflecting the former elements of
                “actual,” and in some ways “exclusive,” possession);


                (2) Intent—The claimant must demonstrate intent to claim full
                ownership of the tract superior to the rights of all others,
                particularly the legal owner (reflecting the former elements of
                “claim of right,” “exclusive,” “hostile,” and “adverse”);




       6
         In their reply brief, the Henrys argue the “trial court’s finding against [the] Henrys on their counterclaim is
       clearly erroneous.” (Henrys’ Reply Br. 3). The Henrys, however, did not challenge the trial court’s ruling on
       their slander of title counterclaim in their initial appellate brief. “The law is well settled that grounds for error
       may only be framed in an appellant’s initial brief and if addressed for the first time in the reply brief, they are
       waived.” Monroe Guar. Ins. Co. v. Magwerks Corp., 829 N.E.2d 968, 977 (Ind. 2005). Accordingly, the Henrys’
       challenge to the trial court’s ruling on their counterclaim is waived.
       7
         In Fraley, our Supreme Court rephrased the traditional common law elements of adverse possession, which
       required a claimant prove the possession was: (1) actual; (2) visible; (3) open and notorious; (4) exclusive; (5)
       under claim of ownership; (6) hostile; and (7) continuous for a statutory period of time. Fraley, 829 N.E.2d at
       485.

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                               Page 18 of 35
               (3) Notice—The claimant’s actions with respect to the land must
               be sufficient to give actual or constructive notice to the legal
               owner of the claimant’s intent and exclusive control (reflecting
               the former “visible,” “open,” “notorious,” and in some ways the
               “hostile,” elements); and


               (4) Duration—The claimant must satisfy each of these elements
               continuously for the required period of time (reflecting the former
               “continuous” element).


       Id. When discussing the requirement that these elements be established by

       “clear and convincing evidence,” the Fraley Court explained that:


               an appellate court may not impose its own view as to whether the
               evidence is clear and convincing but must determine, by
               considering only the probative evidence and reasonable
               inferences supporting the judgment and without weighing
               evidence or assessing witness credibility, whether a reasonable
               trier of fact could conclude that the judgment was established by
               clear and convincing evidence.


       Id. at 483 (quoting In re Guardianship of B.H., 770 N.E.2d 283, 287 (Ind. 2002),

       reh’g denied).


[37]   In addition to satisfying the elements of adverse possession set forth in Fraley,

       an adverse possessor must also comply with INDIANA CODE § 32-21-7-1

       regarding payment of taxes. Wetherald v. Jackson, 855 N.E.2d 624, 641 (Ind. Ct.

       App. 2006), reh’g denied, trans. denied. To acquire title, INDIANA CODE § 32-21-

       7-1—the adverse possession tax statute—requires an adverse possessor to pay

       all taxes and special assessments that the adverse possessor “reasonably believes


       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 19 of 35
       in good faith” to be due on the property during the period of the claimed

       adverse possession.8 This statute, however, does not relieve an adverse

       possessor from proving all the elements of title by adverse possession required

       by law. I.C. § 32-21-7-1.


[38]   The elements of adverse possession must be satisfied for the statutory period of

       ten years. Flick v. Reuter, 5 N.E.3d 372, 379 (Ind. Ct. App. 2014) (citing IND.

       CODE § 34-11-2-11), reh’g denied, trans. denied. Because Liebner’s asserted

       control of the triangular parcel was less than the required ten-year period, she

       was required to tack her use of the triangular parcel onto her prior possessor.

       “[S]uccessive periods of possession may be tacked together to attain the

       required statutory period” of adverse possession. Lake Cnty. Trust Co. v. Jones,

       821 N.E.2d 1, 4 (Ind. Ct. App. 2004), reh’g denied. Once an adverse possession

       claimant has sustained her burden of establishing the requisite elements of

       adverse possession, “‘fee simple title to the disputed tract of land is conferred

       upon the possessor by operation of law, and title is extinguished in the original

       owner.’” Garriott v. Peters, 878 N.E.2d 431, 439 (Ind. Ct. App. 2007) (quoting




       8
        We note that INDIANA CODE § 32-21-7-1 was amended with an effective date of July 1, 2014. The trial
       court held the bench trial and issued its order before the effective date of the amendment. Nevertheless, the
       above quoted language is contained in both versions. Additionally, we note that prior to 2002, INDIANA
       CODE § 32-21-7-1 was previously codified at INDIANA CODE § 32-1-20-1.



       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                          Page 20 of 35
       Snowball Corp. v. Pope, 580 N.E.2d 733, 734 (Ind. Ct. App. 1991)), trans. denied;

       see also Fraley, 829 N.E.2d at 487 (explaining that “title by adverse possession

       passes to the claimant by law at the end of the possessory period” and that

       “[o]nce title vests in a party at the conclusion of the ten-year possessory period,

       the title may not be lost, abandoned, or forfeited . . . .”).


[39]   The Henrys do not challenge Liebner’s establishment of the elements of adverse

       possession for the seven plus years from the time she purchased her property

       and started to treat the triangular parcel as her own property in March 2004 to

       the time Henry objected to her possession and use of the triangular parcel in

       September 2011. Instead, they challenge whether Liebner satisfied her burden

       on her attempt to tack the Niblocks’ possession of the triangular parcel in order

       to establish the necessary ten years of adverse possession. The Henrys make

       various arguments, but their main challenge on appeal is to whether Liebner

       met the requirement of showing that she and her predecessors had paid taxes on

       the triangular parcel and whether there was a sufficient showing of compliance

       with the adverse possession tax statute.9 The Henrys’ arguments are premised




       9
         The Henrys also argue that Liebner failed to prove her claim of adverse possession because she could not
       tack the Niblocks’ possession of the triangular parcel because the doctrine of estoppel by deed precluded them
       from adversely possessing the triangular parcel during the time period after they conveyed it to the Ides.
       Additionally, the Henrys assert that the trial court’s judgment that Liebner had acquired title to the triangular
       parcel by adverse possession was “internally inconsistent” with its conclusion that Niblock obtained title to
       the same by adverse possession in June 2000. (Henrys’ Br. 19). We need not address these arguments

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                            Page 21 of 35
       on the assumption that the trial court concluded that Liebner had title to the

       triangular parcel based on adverse possession. The trial court, however, did not

       make such a conclusion.


[40]   Here, the trial court concluded that neither the Henrys nor Liebner had title to

       the triangular parcel. Instead, the trial court concluded that “Niblock” had

       acquired title to the property in June 2000 by adverse possession from the Ides.10

       (App. 10). The trial court, therefore, determined that the Henrys did not have

       title to the triangular parcel when they received the deed from Green Tree

       because, at the time Green Tree had conveyed the quitclaim deed to the

       Henrys, it would not have had title to the triangular parcel. However, the trial

       court did not conclude or enter judgment that Liebner had adverse possession




       because we conclude that the trial court’s conclusion that the Niblocks had obtained title to the triangular
       parcel in June 2000 via adverse possession is clearly erroneous because there is no evidence regarding the
       Niblocks’ payment of property taxes during the relevant period of June 1990 to June 2000. See Daisy Farm
       Ltd. P'ship v. Morrolf, 915 N.E.2d 480, 487 (Ind. Ct. App. 2009) (explaining that “although the parties present
       multiple issues bearing on the question of whether [a party] established its claim of adverse possession, we
       need not address all of them if we conclude that the proof with respect to a particular element is lacking,
       because the failure to establish any one element of an adverse possession claim defeats the claim”) (citing
       Fraley, 829 N.E.2d at 476). Lastly, the Henrys argue that the trial court erred if it entered judgment in favor
       of Liebner based on her claim of acquiescence. Because the trial court did not enter judgment based on this
       claim, we will not address any arguments regarding acquiescence.
       10
          Again, in the trial court’s order, it did not differentiate among the various Niblock family members. In
       June 2000, Marguerite Niblock and the Trustee were the owners of the Niblock land immediately south of
       the triangular parcel. Thus, the trial court’s conclusion that title to the triangular parcel passed to “Niblock”
       would have meant that it passed to Marguerite and the Trustee.

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                             Page 22 of 35
       of the triangular parcel because it concluded that the Niblock Trustee did not

       convey it to Liebner.


[41]   Given the trial court’s conclusion that the Niblocks obtained adverse possession

       of the triangular parcel, we will review whether a reasonable trier of fact could

       conclude from the facts found by the trial court that the elements of adverse

       possession were established by clear and convincing evidence. See Fraley, 829

       N.E.2d at 483.


[42]   Here, the trial court determined that the Niblocks obtained title based on

       adverse possession in June 2000, but it did not make any finding or conclusion

       regarding the Niblocks payment of taxes or compliance with the adverse

       possession tax statute. Our Indiana Supreme Court, however, has explained

       that our courts cannot disregard the language and application of the adverse

       possession tax statute. See Fraley, 829 N.E.2d 492.


[43]   Liebner contends that the Niblocks were not required to pay taxes on the

       triangular parcel or comply with the adverse possession tax statute, asserting

       that the Indiana Supreme Court has held that the requirement to show proof of

       payment of taxes on the disputed property “did not apply to claims of adverse

       possession made by property owners to property adjacent to property they

       already owned.” (Liebner’s Br. 15) (citing Echterling v. Kalvaitis, 126 N.E.2d

       573 (Ind. 1955)). She argues that because the triangular parcel was contiguous

       to the Niblocks’ parcel, then “payment of taxes was not required” on the

       triangular parcel. (Liebner’s Br. 15). Thus, she seems to argue that she did not


       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 23 of 35
       need to show that the Niblocks complied with the adverse possession tax statute

       because their land was contiguous to the triangular parcel.


[44]   To the extent that Liebner suggests that Echterling stands for the proposition that

       the adverse possession tax statute could be completely disregarded just because

       the Niblocks’ land was contiguous to the disputed triangular parcel, we

       disagree. “Our Supreme Court made clear in Fraley v. Minger that the adverse

       possession tax statute may not be totally disregarded.” State v. Serowiecki, 892

       N.E.2d 194, 202 (Ind. Ct. App. 2008). See also Flick, 5 N.E.3d at 381 n.7

       (disagreeing with the adverse possession claimant’s contention that the tax

       payment requirement was inapplicable because the disputed land was part of a

       boundary dispute) (citing Dewart v. Haab, 849 N.E.2d 693, 696 (Ind. Ct. App.

       2006); Piles, 851 N.E.2d at 1014-15.


[45]   In Echterling, our Indiana Supreme Court reviewed the language of the original

       adverse possession tax statute11 and the intention of the Legislature;12 noted that




       11
          The original 1927 adverse possession tax statute discussed in Echterling prohibited an adverse possessor
       from obtaining title to land “unless such adverse possessor or claimant shall have paid and discharged all
       taxes and special assessments of every nature falling due on such land or real estate during the period he
       claims to have possessed the same adversely[.]” Echterling, 126 N.E.2d at 574 (quoting Acts 1927, ch. 42, § 1,
       p. 119).
       12
         When discussing the Legislature’s intention for enacting the original adverse possession tax statute, the
       Echterling Court explained that the 1927 statute was “enacted to halt the pernicious effect of squatters upon
       lands where title holders had paid taxes on lands owned by them, but where possession of parts of the land

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                           Page 24 of 35
“complete legal descriptions of real estate are not present on the tax duplicates

issued by county or city treasurers” and that they were “usually sketchy and

inaccurate[;]” and observed:


         It would seem to us that, in view of the foregoing, where
         continuous, open, and notorious adverse possession of real estate
         has been established for twenty years[13] to a contiguous and
         adjoining strip of land such as that here in question, and where
         taxes have been paid according to the tax duplicate, although
         said duplicate did not expressly include that strip, adverse
         possession is established to that strip even though the taxes were
         not paid by the adverse claimant.


Echterling, 126 N.E.2d at 575. “The [Echterling] Court illustrated its intention

regarding application of the tax statute with the following:

         An example might be where one has record title to Lot No. 1 and
         has erected a building on that lot, which, twenty years later, is
         found by some surveyor to be one foot over on an adjoining lot,
         No. 2—the fact that the owner of Lot No. 1 was assessed for
         improvements (the building) and real estate (Lot No. 1) would be
         sufficient to comply with the statute as to payment of taxes.”




was usurped by squatters for long years without claim of title or payment of taxes.” Echterling, 126 N.E.2d at
575.
13
  Prior to 1951, the statutory limitation period for adverse possession was twenty years. See Fraley, 829
N.E.2d at 484.

Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                          Page 25 of 35
       Fraley, 829 N.E.2d at 490 (quoting Echterling, 126 N.E.2d at 575-76).


[46]   In Fraley, our Indiana Supreme Court reexamined the holding in Echterling and

       explained that “the [Echterling] Court essentially applied the [adverse possession

       tax] statute to require the adverse claimant to substantially comply with the

       requirement for payment of taxes.” Fraley, 829 N.E.2d at 490 (emphasis in

       original). The Fraley Court further noted that “[a]lthough the [Echterling]

       opinion did not expressly mention that the claimant's failure to pay taxes on the

       claimed boundary strip was inadvertent and unintentional, we believe that this

       is the clear implication.” Id. Based on this interpretation, the Fraley Court held

       that:


               Echterling permits substantial compliance to satisfy the
               requirement of the adverse possession tax statute in boundary
               disputes where the adverse claimant has a reasonable and good
               faith belief that the claimant is paying the taxes during the period
               of adverse possession. But we decline to extend Echterling to
               permit total disregard of the statutory tax payment requirement
               merely on grounds that the legal title holder has other clear
               notice of adverse possession.




       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 26 of 35
       Id. at 493.14 Thus, contrary to Liebner’s suggestion, the Echterling opinion did

       not allow for a complete disregard of the adverse possession tax statute.


[47]   The Henrys argue that there is “no evidence” of “Niblock’s payment of taxes on

       the disputed parcel of such payment.” (Henrys’ Br. 14). They contend that,

       even assuming that Liebner believed she was paying taxes on the triangular

       parcel since March 2004 after she had obtained title from the Trustee, there was

       no evidence that the Niblocks could have in good faith thought that they were

       paying taxes on the triangular parcel when they conveyed part of their property

       to the Ides. The Henrys reason that the Niblocks’ June 1990 survey—which

       included the triangular parcel in the land they were going to convey to the

       Ides—would have prevented them from reasonably believing that they were

       continuing to pay the taxes on the triangular parcel after they conveyed it to the

       Ides.


[48]   Liebner argues that the “trial court could and did find that Liebner’s

       predecessors in title, Marguerite Niblock, and Charles Niblock [first as owners

       in fee simple, and then as life tenants] and John Niblock, Trustee, reasonably




       14
           Following the supreme court’s Fraley opinion, the legislature amended the adverse possession tax statute
       to provide that an adverse possessor could not establish title to land unless the adverse possessor discharged
       all taxes and special assessments that adverse possessor “reasonably believes in good faith to be due on the
       land or real estate during the period the adverse possessor . . . claims to have possessed the land or real estate
       adversely.” I.C. § 32-21-7-1 (effective Jan. 1, 2006 to June 30, 2014).

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                             Page 27 of 35
       believed the property on which they paid taxes included the triangular portion

       because they treated it as part of the farm, and they paid taxes on the farm.”

       (Liebner’s Br. 12-13) (brackets in original).


[49]   However, the trial court’s findings are silent on whether—during the relevant

       period of 1990 to 2000—the Niblocks or the Trustee had paid taxes on their

       land or the triangular parcel or had substantially complied with the adverse

       possession tax statute. The trial court made only two findings in regard to the

       payment of taxes: (1) “Liebner reasonably believe[d] in good faith to have paid

       all property taxes assessed and due on the [triangular] parcel[;]” and (2) “Gibbs

       believed that Niblock was paying the property taxes on the [triangular] parcel.”

       (App. 9). While one of the findings refers to the Niblocks’ payment of taxes, it

       is not in regard to taxes paid from 1990 to 2000, which is the relevant period to

       support its conclusion that Niblock obtained title via adverse possession in June

       2000.


[50]   Our review of the record reveals that there is simply no testimony or other

       evidence regarding the Niblocks’ or the Trustee’s payment of taxes during the

       relevant period of June 1990 to June 2000. Thus, there is no evidence to

       support a finding (even an implicit one) that they had substantially complied

       with the adverse possession tax statute during the required ten-year period from

       1990 to 2000 in order to support the trial court’s conclusion that “Niblock” had

       acquired title to the triangular parcel in June 2000 based on adverse possession.

       Thus, the trial court’s conclusion that title to the triangular parcel passed to

       Niblock by adverse possession in June 2000 is clearly erroneous because there is

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 28 of 35
       no evidence, let alone clear and convincing evidence, that the Niblocks had

       paid taxes or substantially complied with the adverse possession tax statute for

       the relevant period between June 1990 and June 2000. See e.g., Fraley, 829

       N.E.2d at 493 (reversing the trial court’s adverse possession judgment where it

       “made no finding that the [adverse possessor claimants] paid, intended to pay,

       or believed that they were paying[] the taxes on the disputed tract” and where it

       did not make a finding that there was substantial compliance with the adverse

       possession tax statute); Flick, 5 N.E.3d at 381 (reversing a trial court’s summary

       judgment on an adverse possession claim because the claimant failed to show

       that she substantially complied with the adverse possession tax statute where

       she showed payment of taxes for less than half of the statutory ten-year period);

       Floyd v. Inskeep, 837 N.E.2d 569, 575 (Ind. Ct. App. 2006) (reversing the trial

       court’s adverse possession judgment where there was no evidence that the

       claimants had paid taxes on their land adjoining the disputed property or that

       they “paid, intended to pay, or believed that they were paying the taxes on the

       disputed tract” and holding that the trial court, as a reasonable trier of fact,

       “could not correctly conclude” that there was substantial compliance with the

       adverse possession tax statute), trans. denied.


[51]   Given our reversal of the trial court’s conclusion that the Niblocks obtained title

       to the triangular parcel in June 2000, we will now turn to the Henrys’ previous

       challenge to whether there is evidence to support Liebner’s claim that she had

       obtained title to the triangular parcel by adverse possession. Because the trial

       court concluded that the Niblocks had obtained ownership of the triangular


       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015    Page 29 of 35
       parcel by adverse possession, it did not review whether Liebner had ownership

       by adverse possession, and it made no specific findings on this claim. We,

       however, may affirm a general judgment based on any legal theory supported

       by the evidence. Piles, 851 N.E.2d at 1012.


[52]   The Henrys do not challenge Liebner’s establishment of the elements of adverse

       possession for the seven plus years from the time she purchased her property

       and started to treat the triangular parcel as her own property in March 2004 to

       the time Henry objected to her possession and use of the triangular parcel in

       September 2011. Instead, they challenge whether Liebner satisfied her burden

       on her attempt to tack any prior adverse possession of the triangular parcel in

       order to establish the necessary ten years of adverse possession. The Henrys

       main challenge is to whether Liebner met the requirement of showing that she

       and her predecessors had paid taxes on the triangular parcel and whether there

       was a sufficient showing of compliance with the adverse possession tax statute.


[53]   In regard to Liebner’s payment of taxes during the period of 2001 to 2011,

       which is required to establish Liebner’s adverse possession claim, the trial court

       determined that “[t]he legal description on Liebner’s property tax statement

       encompasses the parcel” and that “Liebner reasonably believes in good faith to

       have paid all property taxes assessed and due on the [triangular] parcel.” (App.

       9). The Henrys challenge these findings (findings 29 and 30, respectively) as

       clearly erroneous, and they argue that Liebner “could not in good faith have

       thought that she paid the property taxes on a parcel [that] was not conveyed to



       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 30 of 35
       her, was not assessed to her, and was not included in her actual tax bill.”

       (Henrys’ Br. 17).


[54]   Contrary to the Henrys’ argument, these findings are not clearly erroneous, and

       there is evidence to support them. Here, the parties introduced all of their

       exhibits at the beginning of the trial, and the property record cards for Liebner’s

       property and the Henrys’ property were admitted into evidence. Liebner called

       a deputy assessor as a witness, and she testified that Liebner’s property record

       card contained a notation of “Legal Ditch” that indicated there was “some

       form of water” on the parcel. (Tr. 92). The deputy assessor also testified that

       the Henrys’ property record card did not indicate that they had been assessed

       for a ditch. Additionally, the evidence showed that the triangular parcel went

       up to or included a creek. Thus, there was evidence from which the trial court

       could have concluded that Liebner’s property tax statement included the parcel.


[55]   Even if the trial court erred in so concluding, the trial court’s finding that

       Liebner reasonably believed in good faith that she paid all property taxes

       assessed and due on the triangular parcel was not clearly erroneous. Here, it is

       undisputed that Liebner believed that she had purchased the triangular parcel

       and that she treated the disputed triangular parcel as her own property from the

       time she purchased it in March 2004 until the Henrys challenged possession

       and use of the triangular parcel in September 2011. She rented it, along with

       her remaining southern parcel, to Woodhouse to farm. Liebner specifically

       testified that she paid her taxes and believed that she was also paying taxes on

       the triangular parcel. Accordingly, there was evidence from which a reasonable

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015    Page 31 of 35
       trier of fact could have concluded that Liebner complied with the adverse

       possession tax statute for the period from March 2004, when she purchased her

       property, to September 2011, when Henry objected to her possession of the

       triangular parcel. See, e.g., Wetherald, 855 N.E.2d at 642-43 (holding that there

       was clear and convincing evidence from which a reasonable trier of fact could

       conclude that the adverse possessor claimants had complied with the adverse

       possession tax statute where the claimants testified that they believed that the

       disputed area was included in their payment of taxes); Piles, 851 N.E.2d at 1017

       (relying on testimony to affirm a declaratory judgment for an adverse

       possession and holding that an adverse possessor claimant had met burden of

       showing compliance with adverse possession tax statute where the claimant’s

       predecessor believed a fence marked their property line, used the property up to

       the fence as if it were his own, and testified that his taxes were always paid).


[56]   Because the evidence supports a determination that Liebner complied with the

       adverse possession tax statute from March 2004 to September 2011, we now

       turn to whether there is evidence to support a determination that the Trustee

       complied with the adverse possession tax statute for the remaining period to

       make up the requisite ten-year adverse possession period necessary to establish

       Liebner’s adverse possession claim, i.e., from March 2004 back to September

       2001. During this time period, the Gibbses owned the property now owned by

       the Henrys.


[57]   In regard to the Trustee’s payment of taxes during this period, the trial court

       found that “Gibbs believed that the [triangular] parcel was owned by Niblock”

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 32 of 35
       and that Gibbs believed that Niblock was paying the property taxes on the

       [triangular] parcel.” (App. 9).


[58]   The Henrys argue that there was “simply no evidence to show that Niblock

       paid property taxes on the land conveyed to Gibbs.” (Henrys’ Br. 14).

       However, Gibbs testified that she assumed that her property ended at the fence

       line by the creek that was north of the triangular parcel. Additionally, in her

       affidavit, which was entered into evidence without objection, she averred that

       she believed that the triangular parcel was owned by Niblock and that she

       believed that Niblock paid the taxes on the triangular parcel and that she and

       her husband did not.


[59]   Liebner presented evidence from the Henrys’ predecessor, Gibbs, who testified

       that she did not pay taxes on the triangular parcel and that Niblock had paid

       taxes on the disputed triangular parcel. Consequently, there is evidence to

       support a determination there was compliance with the adverse possession tax

       statute after the property was purchased by Gibbs in May 2001 until March

       2004 when Liebner purchased her property from the Trustee. Accordingly,

       because there is evidence that Liebner and her predecessor complied with the

       adverse possession tax statute and because we may affirm a general judgment

       based on any legal theory supported by the evidence, we conclude that the trial

       court should have entered judgment against the Henrys and for Liebner on her

       adverse possession claim based on Liebner’s adverse possession of the

       triangular parcel. See, e.g., Piles, 851 N.E.2d at 1016-17 (affirming the trial

       court’s judgment based on a theory of adverse possession even though the trial

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015    Page 33 of 35
       court made no findings regarding the payment of taxes).15 Therefore, we

       remand to the trial court to enter judgment in favor of Liebner on her claim of

       adverse possession.


[60]   In summary, we conclude that the trial court correctly determined that the

       Henrys did not have title to the triangular parcel. However, the trial court erred

       by concluding that the non-party Niblocks had obtained title via adverse

       possession where there was no evidence presented regarding their payment of

       taxes or compliance with the adverse possession tax statute during the relevant

       ten-year period. Nevertheless, because we may affirm a general judgment based

       on any theory supported by the evidence and because there is evidence

       regarding Liebner’s and her predecessor’s payment of taxes or compliance with

       the adverse possession tax statute during the relevant ten-year period, we

       remand to the trial court to enter judgment for Liebner on her claim of adverse

       possession.


[61]   Affirmed in part, reversed in part, and remanded.




       15
          The Henrys argue that “the trial court’s conclusion that Liebner and her predecessors in title had been
       paying taxes on the triangular parcel is inconsistent with the undisputed facts and therefore clearly
       erroneous.” (Henrys’ Br. 16). The trial court, however, did not make such a finding. While the trial court
       found that Liebner reasonably believed in good faith that she was paying the taxes on the triangular parcel, it
       did not specifically find that she had indeed paid the taxes. Furthermore, the trial court made no explicit
       finding that the Trustee had paid taxes on the parcel.

       Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015                           Page 34 of 35
Najam, J., and Bailey, J., concur.




Court of Appeals of Indiana | Opinion 09A02-1401-PL-53 | April 30, 2015   Page 35 of 35